REIF, J.,
dissenting, with whom WINCHESTER, C.J., and TAYLOR, J., join.
¶ 1 I believe the majority opinion reflects an overly strict view of the requirements for admission of a will to probate, and an unduly critical view of the evidence presented in this ease. In particular, I disagree with the majority conclusion that the absence of subscribing witness Sadie B. Walton at trial was not “satisfactorily shown.” I believe the ma*1277jority conclusion in this regard is based on an incorrect interpretation of the term “satisfactorily shown” and the out of hand rejection of hearsay evidence on this point that was received without objection.
¶ 2 In determining whether the absence of a subscribing witness was “satisfactorily shown,” I do not believe the legislature was requiring “an amount of proof which will ordinarily satisfy an unprejudiced mind beyond a reasonable doubt,” as the majority suggests. I believe the legislature used “satisfactorily shown” in the more liberal sense of a showing “adequate and sufficient to convince a reasonable person.” See Central Mutual Insurance Co. of Chicago v. St. Paul Mercury Indemnity Co. of St. Paul. 291 Ill.App. 50, 9 N.E.2d 355, 356 (1937). One court has said that a requirement that a fact must be made to appear “to the satisfaction of the court” goes to “the quieting of the mind of the judge [and] the freedom to act according to one’s judgment.” State v. Chapman, 1 S.D. 414, 47 N.W. 411, 412 (1890).
¶ 3 In the case at hand, the unobjected hearsay statement of subscribing witness Walter Durbin (that he was told Sadie Walton had died), was adequate and sufficient to convince a reasonable person that there was good reason for her “absence” as a witness at trial. It was also sufficient to quiet the mind of the trial judge on this issue and give him freedom to act according to his judgment in allowing only one subscribing witness to prove the will. Accordingly, I strongly disagree with the majority holding that “the trial court could not, as a matter of law, have made the requisite statutory finding that Walton’s absence or death was ‘satisfactorily shown.’ ”
¶ 4 I likewise disagree with the majority’s view of Mr. Durbin’s testimony concerning the execution of the will. It is simply unrealistic to expect Mr. Durbin to remember ev~ ery detail concerning the execution of a will that took place over 20 years prior to his testimony.
¶ 5 It is important to keep in mind that Mr. Durbin’s testimony was given with reference to the copy of the will that was offered for probate. He testified that he did remember signing the original and seeing Mrs. Speers sign the original. He also remembered Mrs. Speers wanted him to witness the will and telling her he would. While he cannot remember Sadie Walton, or whether she and the notary were present and also signed, the copy of the will reflects the signature of “Sadie B. Walton” in association with the status of “witness,” and the signature “Vicky Thomas” on the line titled “Notary Public.”
¶ 6 On cross-examination by contestants’ counsel, Mr. Durbin testified without objection that he presumed Sadie Walton and notary Vicky Thomas were present by virtue of their signatures on the will. This common sense connection made by Mr. Durbin reflects an inference that could certainly be drawn by the trial court as well. In the final analysis, there is simply nothing in the record to suggest that will was not duly executed as it appears to have been.1
¶ 7 The copy of the will itself, along with the details Mr. Durbin could remember, supports the trial court’s conclusion that the will was duly executed. It is well settled “Substantial, not strict, compliance is required for proper attestation, publication and acknowledgment of a will under § 55 ... Substantial compliance is satisfied if the testator, by words or conduct, informs the witnesses the instrument is his will and wishes them to sign it.” In re Estate of Mowdy, 1999 OK CIV APP 4, ¶ 17, 973 P.2d 345, 350.
¶ 8 For the foregoing reasons, I respectfully dissent from the majority opinion. I *1278would withdraw certiorari as improvidently granted and deny certiorari.

. The copy of the will offered for probate does contain certain handwritten changes in some contingent bequests. To be sure, the presence of handwritten changes on a will or copy of a will can cast doubt on the due execution of the will. However, in the case at hand, the handwritten changes have no bearing on the issue of due execution in light of Mr. Durbin’s testimony that the original will "was a three-page typewritten document when she brought it to me ... [w]ith no markings on it.” Even assuming that Mrs. Speers later tried to indicate a different testamentary intent with respect to the contingent bequests, the handwritten changes did not purport to revoke or otherwise affect her general testamentary intent that Ralph Speers receive dll of her estate. More importantly, the handwritten changes were not sufficient to revoke the will, as the Court of Civil Appeals noted in its opinion.